      Case 3:20-cv-00101-CWR-MTP Document 18 Filed 03/04/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 JOSHUA DEMIEN MAGEE                                                             PETITIONER

 V.                                                    CAUSE NO. 3:20-CV-101-CWR-MTP

 SUPERINTENDENT JOE ERRINGTON                                                  RESPONDENT

                                            ORDER

       Before the Court is Petitioner Joshua Demien Magee’s Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2254 [Docket No. 1] and Respondent Superintendent Joe Errington’s Motion to

Dismiss [Docket No. 7]. On August 31, 2020, United States Magistrate Judge Michael T. Parker

filed a Report and Recommendations on the motion, recommending that Magee’s petition be

denied and Errington’s motion be granted. Docket No. 13. On review, the Report and

Recommendations will be adopted, Errington’s motion will be granted, and Magee’s petition will

be dismissed.

       The Antiterrorism and Effective Death Penalty Act (“AEDPA”) specifies that a petitioner

seeking federal habeas review must file a federal petition within one year “from the date on which

the judgment became final by the conclusion of direct review or the expiration of the time for

seeking such review.” 28 U.S.C. § 2244(d)(1)(A); see Egerton v. Cockrell, 334 F.3d 433, 435 (5th

Cir. 2003).

       On December 12, 2017, the Mississippi Court of Appeals denied Magee’s direct appeal

and affirmed his conviction and sentence. Under the Mississippi Rules of Appellate Procedure,

Magee had “14 days after a decision is handed down on the merits,” or December 26, 2017, to file

a motion for rehearing. Miss. R. App. P. 40(a). Magee did not file a petition for rehearing, and

therefore his judgment became final on December 26, 2017. The statute of limitations for federal
      Case 3:20-cv-00101-CWR-MTP Document 18 Filed 03/04/21 Page 2 of 3




habeas belief also began running on that date. Thus, Magee was required to file his habeas petition

by December 26, 2018. 28 U.S.C. § 2244(d)(1)(A).

       Magee did not file his petition for federal habeas relief until February 19, 2020, which

means his petition is untimely.

       Magee’s objections to the Report and Recommendations focus on the court’s decision to

deny equitable tolling. A “court can allow an untimely petition proceed under the doctrine

equitable tolling ‘in extraordinary circumstances.’” Fisher v. Johnson, 174 F.3d 710, 713 (5th Cir.

1999) (citing Davis v. Johnson, 158 F.3d 806, 810 (5th Cir. 1998)). Courts “must examine each

case on its facts to determine whether it presents sufficiently ‘rare and exceptional circumstances’

to justify equitable tolling.” Id. at 714. The petitioner must demonstrate “that he has been pursuing

his rights diligently.” Manning v. Epps, 688 F.3d 177, 183 (5th Cir. 2012). Additionally, the

petitioner bears the burden of proving the existence of rare and exceptional circumstances which

warrant equitable tolling. Alexander v. Cockrell, 294 F.3d 626, 629 (5th Cir. 2002).

       Magee presents two arguments for equitable tolling: first, that he is actually innocent and

second, that after the Mississippi Court of Appeals issued its judgment, his appellate counsel failed

to advise him of his right to file a motion for rehearing and motion for post-conviction collateral

relief. His objections to the Report and Recommendations focus on the second argument.

       First, “actual innocence, if proved, serves as a gateway through which a petitioner may

pass whether the impediment is a procedural bar . . . or, as in this case, expiration of the statute of

limitations.” McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). However, “tenable actual-

innocence gateway pleas are rare.” Id. Petitioner must produce “new reliable evidence—whether

it be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence—that was not presented at trial.” Id. at 824. Additionally, the petitioner must persuade



                                                  2
      Case 3:20-cv-00101-CWR-MTP Document 18 Filed 03/04/21 Page 3 of 3




“the district court that, in light of the new evidence, no juror, acting reasonably, would have voted

to find him guilty beyond a reasonable doubt.” Schlup v. Delo, 513 U.S. 298, 329 (1995).

       Magee has provided affidavits from family, friends, and neighbors to support his actual

innocence claim. Like the Magistrate Judge, this Court has reviewed them and similarly finds that

these submissions do not meet Magee’s burden in establishing actual innocence. Similarly,

Magee’s contention that an expert witness at his trial “failed to reliably apply the professional

principles and methods to the facts,” Docket No. 1 at 14, is not new evidence that meets Magee’s

burden to establish actual innocence.

       Second, Magee contends that his attorney for his direct appeal breached the duty of care

by not informing him that he had 14 days to file a petition for rehearing. Magee asserts that if his

attorney had advised him of that time period, he would have exercised his rights in a timely

manner, with his family helping him retain counsel for future proceedings. As the Report and

Recommendations concluded, however, this did not affect his duty to diligently pursue his rights

in federal court once his conviction became final. “[I]gnorance of the law, even for an incarcerated

pro se petitioner, generally does not excuse prompt filing.” Fisher, 174 F.3d at 714. Additionally,

“mere attorney error or neglect is not an extraordinary circumstance to justify equitable tolling.”

United States v. Petty, 5.3d 361, 367 (5th Cir. 2008). Therefore, this Court must agree with the

Report and Recommendations that equitable tolling is not warranted in this case.

       Therefore, the Report and Recommendations is adopted, Errington’s motion is granted,

and Magee’s petition is dismissed. No certificate of appealability shall issue.

       SO ORDERED, this the 4th day of March, 2021.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE




                                                 3
